J-S57029-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: C.E.C., A MINOR,            IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee



APPEAL OF: C.C., FATHER

                                                     No. 256 WDA 2016


                    Appeal from the Order January 20, 2016
               In the Court of Common Pleas of Allegheny County
                Family Court at No(s): CP-02-AP-0000122-2015

BEFORE: FORD ELLIOTT, P.J.E., SHOGAN and STRASSBURGER,* JJ.

MEMORANDUM BY SHOGAN, J.:                          FILED AUGUST 25, 2016

       C.C. (“Father”) appeals from the order dated January 19, 2016, and

entered on January 21, 2016,1 granting the petition filed by the Allegheny

County Office of Children, Youth and Families (“CYF”) for the involuntary

termination of his parental rights to C.E.C. (“Child”), born in July of 2014,

pursuant to 23 Pa.C.S. § 2511(a)(2), (5), and (b).

       In his timely appeal, Father raises two issues: 1) whether the trial

court erred in finding CYF provided reasonable services to reunify him with

Child, and 2) whether the trial court erred in finding that terminating the
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  The thirty-day appeal period is not triggered until the clerk makes a
notation on the docket that notice of entry of the order has been given. In
re L.M., 923 A.2d 505, 508 (Pa. Super. 2007) (citing Frazier v. City of
Philadelphia, 557 Pa. 618, 621, 735 A.2d 113, 115 (1999)).
J-S57029-16


parental rights of Father best meets the needs and welfare of Child?

Father’s Brief at 1. After careful review, we affirm.

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an
       abuse of discretion only upon demonstration of manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely
       because the record would support a different result. We have
       previously emphasized our deference to trial courts that often
       have first-hand observations of the parties spanning multiple
       hearings.

In re Adoption of C.J.P., 114 A.3d 1046, 1049 (Pa. Super. 2015) (quoting

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted)).

       Our review of the record reveals that Father waived his first issue by

failing to preserve it in his concise statement of errors complained of on

appeal.    See In re Adoption of C.J.P., 114 A.3d 1046, 1053 n.7 (Pa.

Super. 2015) (holding that appellant waives issues not raised in his concise

statement of errors complained of on appeal) (citation omitted).2


____________________________________________


2
   Even if Father had preserved the issue, we would conclude that it lacks
merit. See In the Interest of: D.C.D., 105 A.3d 662, 673-674, 676 (Pa.
2014) (“[W]hile reasonable efforts should be considered and indeed, in the
appropriate case, a trial court could insist upon their provision, we hold that
nothing in the language or the purpose of Section 6351(f)(9) [of the Juvenile
Act, 42 Pa.C.S. or Section 2511(a) of the Adoption Act, 23 Pa.C.S.], forbids
(Footnote Continued Next Page)


                                           -2-
J-S57029-16


      In accordance with our standard of review, we find that Father’s

second issue lacks merit, and we affirm on the basis of the discussion in the

trial court’s March 24, 2016 opinion.3 Trial Court Opinion, 3/24/16, at 4–7.

Additionally, although the trial court did not expressly discuss any bond

between Father and Child in its opinion, it did note that Child has been in

placement “nearly the entirety of [her] young life,” so it was proper to find

that no bond existed between Father and Child.           Trial Court Opinion,

3/24/16, at 6.     See In re K.Z.S., 946 A.2d 753, 764 (Pa. Super. 2008)

(observing that no bond worth preserving is formed between a child and a

natural parent where the child has been in foster care for most of the child’s

life, and the resulting bond with the natural parent is attenuated).

      Order affirmed.




                       _______________________
(Footnote Continued)

the granting of a petition to terminate parental rights . . . as a consequence
of the agency’s failure to provide reasonable efforts to a parent.).
3
  The parties are directed to attach a copy of the trial court’s March 24,
2016 opinion to this Memorandum in the event of future proceedings.



                                            -3-
J-S57029-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/25/2016




                          -4-
                                                            l]              I

            .    .   ~       ;,
                                   .,
                                  ·":- '                     ':,  '
                                                                                                                                           Circulated 08/08/2016 02:27 PM


                                                                            I
                                                                            :         I
                                             ·;   I~   .

                                                                            I
                                                  .          ·:             i                                                                                       .

       • I
           IN 'FHE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
            •
                .        .          ORPHANS' G:0:0-RT DIVISION
                                                             II
                                                                          .                            .

        '       :·       .                             l     1,


      IN THE INTEREST OF: C.E.C .• minor child, ·l; ·:I . CHILDREN'S FAST .TRACK APPEAL
        •                         •1•
                                                            ;' .I                              '   .                 .         .                    .   .   .   .

      . APPEAL OF:. _Ch.C:, natural father                  \l ;,                          OPINION
                                                            i:,             I

       .i                                                    i' :i
                                                             :,
                                                            ti            :1 Docket No.: · CPs02-AP.:012i-2015
                                                            I!            •,,
                                                                            ~
                                                                                          TPR
                                                                                          .   No.: .  15-0122.
                                                                            i
                                                                                           256 WDA 2016

                                                           .t-            :J BY:·                          ..            . .       .   .      ·'.
                                                             ,.                 Honorable 'Kathryn Hens-Greco
                                                             11
                                                                          ·,    440 RossStreet
                                                                             i. sune 5077
                                                                           · l Pittsburgh, PA 15219
                                                                            j,                             .
            (.
                                                                                          COPIES TO:

-.1                                                                             Counsel for Allegheny County·
            l
                         "G, .-_:·                                           I
                                                                                Children, Youth and Family Services:
            l              N                                                 I· Lillian Aiken, Esq:
      D                     ~-
                            p.:.,
                                                                                Fort.Pitt Commons, Suite 101
                                                                                445 Fort Pitt Blvd
      ·\.U                 . J,,
       ·0                          c-,.1                                        Pittsburgh, Pa 15219
       . !..,-.-

       - ikh
         .
                                    ·.~
                                   -~
                                    ,.Jj                                                    Counsel for C.E.C., d's Guardian ad Lirem:
                                           »::                ;;~' ·                        Amy Lynn Berecek, Esq .
                                                                                .           Kids Voice
                                                              ;,
                                                                                I
                                                                                1.          437 Grant Street, Suite 70.0
                                                              Ii'.I          !   I
                                                                                          , Pittsburgh,'
                                                                                                  .
                                                                                                         Pa 1521-9
                                                                                                              .
                                                              11

                                                                                I Counsel for Ch.C.:
            r                                                 ,.                 1.       Marsha Grayson, Esq.
                                                              1,
                                                                                          Grayson. Law Firm, L~C
         .[
                                                                                          401 Wood Street'.
                                                                  !i:i     'i             Pittsburgh, PA 15222 _
                                                                                 1•
                                                                  ,I             '

                                                                  Ii- .. :
                                                                  ~I       . I
                                                                  I              I·
                                                              '.I- I .
                                                                                 I        •.



                                                                                 i
                                                                                 I                              ..
                                    :·,
                                                                          . ·I
                                    ..                                           r
                                                                                 I
                                    /'                                           I
                                    .\
                                                                  .'  !
                                                                            .l

                                   .r
                                                             ·,,,..        .I
                                                                                 f
                                                              I,
                                                                            ·1
                                                                                 I
                                                                           .I
     ...      ..           '


                               I                         '
           IN TH.IE COURT OF COMMON ~LEAS OF ALLEGHENYJ COUNTY, PENNSYLVANIA
                                  ORPHANS' COURT DIVISION                  .
                                                  .     'i




IN THE INTf REST OF:· C.E.C., minor child                                    CHILDREN'S FAST TRACK APPEAL
                                                                                                         I                   .
                                                                                                         I
                                                                                                         I

APPEAL OF,: Ch.C., natural father                                             Docket No.:
                                                                                      I
                                                                                          CP-02-AP-0122-2015
                                                                              TPR No.i 15-0122
                                                                              256 WOA 2016




                                                                 . OPINION
                                                                                                                     .   J




HENS-GRECO, J.                                               ·           ·                                                           March~ 2016


            O~ J       Luary 19, 2016, f~lowing   a two-day hearing on the aJove-captio~ed matter i~ which Ch. C

("Fathet)      a!peared with c~~nsel, this Co~rt'issueq. an mder grantiJg the petition of the Allegheny Coumy
 ·                     l                .
Office of Children, Youth and Families ("CYF') for involuntary termination of the parental rights of
                                                                                                     I
                       I                        . ,.. ·
Father, the natural parent of daughter C.E.C. ("child")(DOB: 7{1/11), pursuant to 23 Pa.C.S.A.
                                                                                                 I           .                                 .             .

§§251 l(a)(l (a)(5) and (b). For the reasons set                  fortll below, the o;rder of this Court terminating                                   Father's
                       I .                                                                       I                   .


parental rights should be affirmed.'                 ·                                  · /                      ·



                                            .                    . A. Standard               I
            CY based its petition to terminate Father's parental rightslon 23 Pa.C.S.A. §§ 2511 (a)(2), (a)(5),
                   I                                                 .                       1
and (b). These subsections provide for the involuntary termination of parental rights if the petitioner can
                                                                                                                                     .     ·

                   I               .                                               ..     I
establish any of the following grounds:                                        •        .I                                       I                 '    .



                                                                                             I




I This Court !1so terminat~d the parental rights of T.M.B. ("Moth~r"). Also P,nrties to this TPR hearing were Mother's three
other non-subject children: D.T.Jr., A.T., J.T., who are the half-siblings to subject child C.E.C. The Court also terminated the
parental righ~s of the half-siblings' father, D.T., Sr.                         /
                                                                 l              I .
                                                                                         I
            ..                                                                          '



                                                                                        I
                   .I          .                  .                         .
                                                                                .       I
                                                                                        pr
         (a~(2)JThe re~eated and c~nti.nued incapacity, abuse, negl~ct refusal of the pa~ent has. caused the
         child o be without essential parental care, control or. subsistence necessary for his physical or
         ment~ well-being and the conditions and causes of the incapacity, abuse, neglect or refusal cannot
         or will not be remedied by the parent.'] ... ]                  f


         (a)(5) ~he child has been removed from the care of the parent by the court or under a voluntary .
         agreement with an agency far a period.of at least six months.khe conditions which led to the
         remol1alor placement of the child continue to exist, the parent cannot or will not remedy those
         condi ions wit~in a reasonab_le period o~t_ime, the. services orlassistance reasonably available t? the
         paren are not likely to remedy the conditions which led to th~ removal or placement of the child
         within a reasonable period of time and termination of the parental rights would best serve the needs
                •I                                                        I
         and welfare of the child. [ ... ]                  .             ,
                                                                                            l
                                                                                            1
23 Pa. C.S.A. §§ 2511 (a)(2), (a)(5). Once the statutory grounds for i;nvoluntary termination of parental
                                                                                            I
rights have be n clearly shown, the Court must consider whether the termination would meet the needs and

welfare of the child undersubsection §2~11 (b):                         .           .       I               .                    .
         (b) Oqter considerations. -The court in terminating the rightJ of a parent shall give primary .
         consideration to the developmental, physical and emotional nbeds and welfare of the child. The
         rights bf a parent shall not be terminated solely on the basis of environmental factors such as .
         inadequate housing, furnishings, income, clothing and medical care if found tobe beyond the
         control of the parent. [ ... J.    .                 . .                               l                        .
23 Pa. C.S.A. § 25 l l (b ). A party seeking terminat;o~ of parental Jights must establ~sh by clear and
                                                                                                I
convincing e'1idence that the parent's conduct satisfies at least one pf the s\atutory grounds for
    ·                   I·                                          .                           !     ·              ·
                                                                                        mft, then the trial court must next·
termination; if it is determined that this burden of proof has been

.consider the ,Lond step of the process, which. entails a          ++                               of whether termination best serves

the needs and welfare of the child. In re S.D. T., Jr., 934 A.2d 703 (Pa. Super. 2007). In reviewing an
                                                                                                l
order termina iing parental rights, the appellate court "is limited to determining whether the dec.ision of

the )r.ial court        l;   supported by competent Cvide~ce. Absent an abust of discretion, an error of law, or                     ·

ins~fficient e~identiary support for the t.rial court's decision, the def ree must stand." In re S. H., 879
A.2d 802, 809. (Pa. Su~er. 2005). Furthermore, the trial court is "thb sole determiner of the credibility of

witnesses and resolves all conflicts in testimony." Id.



                                                               2
                                                                                               i

                     ..                                                                        I
                                                                                               I
                   With the above standards in mind, and based on the adrriitt~d evidence and testimony of seven

                                                                                               r
witn~sses at tal ( CYF Caseworker Kyle Kimes, ps ychologist Dr. erry O'Hara, Mother, Father, Court
                                                                                                                                                                             !.

                                                                                                                                                                             I
                                                                                                                                                                             I
Appointed sJecial Advocate Shari Dennen, parenting specialist Juliarine Bendzsuk, permanency                                                                                 I
                                                                                                                                                                             I

    ·                 · .j                                                                         I                         ·                                     .         i
                                                                                                                                                                             i
specialist Amy Rendos), the Court found the following facts, persuading the Court that CYF firmly                                                                            [

established tje grounds for termination:                   ·.                 . .         :. ·                           ·                         ·

                                                          · B. Factual History

                   Allegheny County Office of Children, Youth and Families ~"CYF') has been involved with the
                             I                                                                         I                                   .
family for yirs prior to the birth of thesubject child. Caseworker\KyJ_e Kimes tookthe casein 2011.

See Transcript of Testimony, dated December 9, 2015 ("]'I"), at 149.2
        .                    I                                   .              .         .. , The
                                                                                               . family came
                                                                                                        . to the· attention.
of CYF after the agency learned that Mother and the three older half-siblings
                                                                   I
                                                                              were homeless.
                                                                                    .
                                                                                             Id., at 153.
                                      .                            I .
With housing established, the agency eventually closed the family's case in May 2013 after it installed a
                                                                                                           i
safety plan. Id., at 15.7. That safety plan included the pre:vention                           of "inappropriate                       people" in the home,

which is to.,J those with criminal backgrounds who could harm t+-children. Id. CYF was referring to

                        TI e agency determined it could close the case since Father was 'incarcerated in Beaver
the Father.
                                                  . . .                                        .I                                                      .
County.
                                                  .                  .              ..                         I                       .
                   By Jul, 2013, CYF obtained an Emergency Custody Authorization ("cCA") to remove the half-
                                 1            ·                                          · ·                   I                               ·       .
siblings after i( was reported that Mother's home had little food. Ids, i 58. Drug use· was also alleged in

                                 I
the home. Id. Other individuals were residing with Mother, namelt two parents whose child has been
                                         ..           -                              .                         I                                               .
removed from their care just days earl ier,                ta., at 159.       · One of the individuals was on the Sheriff's most
                                                                                                                   I .                                     .
wanted list.                /di Father _was apparently ou~ of jail and also          living in ie home.                          '.d. The children's               diapers

were soiled. ta, at 160 ... The case remained open after C.E.C.'·s birtj in July 2014. Mother struggled to

keep food in tt home and to properly supervise the children, one o which almost died falling out of a



                        .            I
2
    See {I/so genera ly Traristript of Testimony, dated January 19, 2016, at 3-83. ·
                                                                          3
            .. ,
                                                                                    I
      ...         .   ..                                                            I
                                                                                    I

                                                                                    I.


second stmy Lndow. Id., at 169-170. Mother struggled toshield her children from abusive individuals:

During one vL. Mother's should~r was bleeding from a .bite ~ar~. Id., at                             11!.           .. :
                FathJ regularly beat Mother.· This abuse occurred before a'.nd after the child's birth. In one
                           I ·                 ·       ·                           ·1
instance, Father's punch made Mother's ear turn purple, affecting 1er hearing, Id., at 185-187. In                               ·

another incidLt. Father admitted to the ca~eworker that he "beat tJe shit out of [Mother.J" Id., at 187.

Mother was Jreviously ordered to stay away from Father. Id, at 1~9. There was an active Protection

From Abuse Order between the two. Father also had an extensive. 6riminal history. The child was

removed froi her parents'. care and was eventually adjudicated de~end~nt after CYF confirmed Mother

was still seeing Father, thereby risking her own safety as well as th~ safety of the newborn C.E.C. Id., at

23 3; see also ~YF' s Exhibit 1, A~judicatory Order of Court dated ~u.gu.st 18, 2014. ~ive:1 Father' s. I ack

of comphanc1 with this Court's review orders, CYF's r~ommend,..ons                                  toward reunification, and his

inconsistent visits.
              I
                     the child was never returned . to Fathers care. lnlDecembe~· 20l5 and January 2016,
            .              .                                                             I                               .
this Court he!~ a hearing on CYF's petition to terminate Father's rights,                           On January 19,'2016, the Court
                                                                                         I

granted CYF' petition. Father appeals.                                                   I

                                                           C. Discussion

                In his wholesale appeal, Father argues that this Court erred when it terminated his rights as to 23
                                       .           .           .                   . I                .
Pa. C.S.A. §§ 2511 (a)(2), (a)(5), and §251l(b). See Father's "Noticeof Appeal and Statement of
                                                           -                                 I
Errors," at P•rgraph I.                                                    .   .             I ..           .                .
  .             In Seprr11ber 2014, after C.E.C. 's removal, CYF created a iam1ly Service Plan ("FSP") to

facilitate the child's reunification with Father .. FSPs are comprised !of goals. Father's goals were: attend


       .                   l               .               .
parenting clasles, obtain housing assistance, participate in a psycho~ogical evaluation, participate in

domestic viol ince programs, and to visit the .•htld twice per w0Ck..
                                                                                        .·i
                                                                                         1d·.· at 189.      Father did not complete

any of these goals.


                                                                   4
             .   ''                                                                                          \



                      At the TPR hearing, Father-seemed to make hay out of CYF's policy to prevent Visitation                                            I


between chil1 ·and a prospective father until pat~~~ity .has been eslJblished. Father seems to argue he did                                              /·.
                                 I                                                \                    I
not receive s.ervices for a time, which is confusing given that paterbity had been established almost'


     .                           I    .
                                                                             ..
immediately lfter the child's birth. Id., at 210. While it might be rLe that he could not Immediately visit
                                                                                                       I ·.
                                                                                                       I                                 .
his child, Father was still entitled to services. Indeed, the casework testified that Father received agency
                                                                                                       ! .                   .
services.              ta.           at 207. And in any event, paternity was very quicklylestablished.                   But according to th~
         .                            .               .                                . .[ .
caseworker, Father was never interested in reunifying with the child: ld., at 209, The caseworker

testified that rather made virtually no progress by the time CYF +itioned the Court for termination.

ld., at 234-235.                                             ·                                     I             .
                 · Ally Lmbef of this Court's permanency review orders d~tonstrates the same testimony.

Father's visit were reduced from twice to once per.week due to                                his failure to appear.                 See CYF's

Exhibit l,              oter              of Court; dated January 16, 2015. lo Au gust .20I~, one year after the chi Id's · ·
                                                                     .                             I                                 .       .
                             I
adjudication this Court noted Father's ~oncomplianc~ with the F~P .. See Id., at Order of Court, dated

August 3, 2d15. His visits with the child needed to be moved to al more secure location, because Father

was threatenlng the staff. Id. He further displayed an inability lo ~ar~nt as he was demeaning and

threatening t~ the infant, making motions to hit her. Id. He still c~ntinued to contact Mother, but
                             I                       .                                             I                             ·
refusedto address the domestic violence issues. Id. He was arrested in the courthouse on an

outstanding Larrant issued for failing to ;eport to probation in .BeL~r and. Alleghen; Counties. Id. See
                                                                                               I .
also,            CYF's Exhibit 3.

                      Father's noncompliance with the Family Service Plan is demonstrative of his continued refusal
                             I.
to. parent, I ealvmg C .E. C .' wit. h out. th e es.senlla
                                                         . I                                  J •'                   .
                                                             care, contro I or .subsistence necessary f or h er we 11 r·b.emg.
                                                                                                                           .


See .23 Pa.              IS                                                                    I                                         .
                                      .A. § 251.1 (a)(2 ). Faili~r has made it clear to this C°lrt that he will not rerned ¥ those issuesi

particularly tbs propensity for domestic violence, which pose the gravest threat to the child's well-being and
 .           I .                                                 .
                                                                         .                .
                                                                                               I
                                                                                               I                         .                       .   .
cause her to be. without parental care.
 .                                                               At the time of the TPR, the.child
                                                                                              I has. been out of Father'·s care for
                                                                                               I
                                                                                      5
  ·,.         .
              •



approximately 16 months - or,. to quantify it another way, nearly 'the entirety of the child's young life. See

23 Pa. C.S.A § 2511 (a)(S).

                  Having determined a~ sound th~· grounds for termination, Jis Court addresses the final step in its

analysis. Tht i·s. whether termination would meet the child's n1s and welfare under 23 Pa. C.S.A. §

· 2511 (b). Thl Court finds developmental, physical and emotional nJeds and welfare of-the child would be
  .               . I                              ·                                           I
best served by terminating Father's parental rights. D~. O'Hara similarly testified that he saw no evidence

that Father c~uld appropriate! y meet the needs and we! fare of the ch!ld. See Tl, at 44. Dr. O'Hara cited

Father's contrued risk for violence, his extensive criminal history •td impulsivity, among other factors.

ta; at 20, 441Father                    also indicated he abused cannabis, alcohol, and\ it was reported at Father had ingested

unidentified                     presumably illicit- pills during a visit with the child,      Id., at 21; 74.   Dr. O'H~ra testified that

 in addition to the factors suggesting future violence, Father did not display those factors which might
                     .                                                                             l                           .
 mitigate this rotential risk. That is, Father lacked coping skills or a [upport network. Id., at 24'. He
      .                  I                                                     ·           .       I                                ·
 vehemently refused therapy; Dr. O'Hara recommended a once-weekly session with a clinician who has

 exienslve exJerience with violence and aggression issues. u.. at 24-15; 48. While Father did demonstrate

 some positivl parenting traits, r». O'Hara ultimately concluded .that Father·wo~ld not be able to .                                    ·

 appropriately manage frustration and anger, nor would he be able to hold things together were he in a

 situation wher~ the child was in Father's care.                   u, at 26.       Father lacJed
                                                                                              I  an understanding
                                                                                                                . of the child's
                                               .                                                       I
 developmental level; he indicated that the child could walk at five months old. Id., at 27. He told the baby
                                                                                                       I                        .
                         I
 to slow down when she was drinking her formula, unaware that a child of that.age could understand a

 command or lhange her behavior. Id. Not o~ly. did Dr. O'Hara deJu;. in ;ecommending reunification . he

 could not evel recommend unsupervised visits with the child. Id.,                             J26.·
                I .                                      . .        . I·
         . Dr. Ol'Hara testified that the relationship between Father and child "could be potentially beneficial"
                                                                                                           1

                                                           .              ' .. He recommended termination,
 but it would not be "a necessary relationship for [the child.]" Id., at 40
   ·.           I                                      ·        ·                                          1
 noting the child's risk for exposure to extreme violence, homelessness and unstable and criminal.activity if
          .                  I                                        ·                ·                   I
                                                       .                   6                               i         ..
                                                                                                           l1
"
    •f".   I     ••   ',    ,   'fl   ,t           •




           she were placed with Father. Id., at 45. It is clea; that the chi Id's deLopmentol, emotional ~nd. physical
                                           I                                                .                    t
           needs - partii'arly the need for stability_- are all best served ~y,_iertnating Father's parental rights.

                                           \                                 .    . .           D. Concl~s1on . \
                           Throughout the life of this case, which is to say throughout ithe life of thechild, Father has
                                               I                                        .                            11


           refused to address any of the issues that caused the child to be withburparental care. Father has refused

           to parent this lhild. This has caused child to be without the requisile care for the requisite length of time

           provided by                     .L          statute, thereby warranting a termination of FOther·\s rights. With the grounds for ·

           termination Jtablished, it is clear to. this Court that termination .wobld
                                                                                . I
                                                                                      best meet the child's needs and
                                                                                                                          i
           welfare. And so after a careful review of all the evidence set forth ~hove,
                                                                                I
                                                                                       this Court concluded that CYF
                                                                                                                          I
           had carried thi burden of proving by clear and convincing evidence\ that Father's rights should be

           terminated anl that the child's best interests will be served theteby.! For these reasons, the decision of

               the Court should be affirmed.                                                                                  .\



                                                                                                             .                 i            .
                                                                                                           BY THE COURT:
                                                                                                                                   r·




                                                                                                    7


                                                                                                                                   ·I   I